Last year, when this body met, we resolved collectively to take global action to transform our world in a manner that would bring about sustainable and equitable development. The adoption of the Sustainable Development Goals (SDGs), has set the stage for increasing international discourse and action in our fight against inequality, to combat climate change, to empower our citizens, to protect the vulnerable and to improve the lives of billions of people across the globe.
Today, Dominica, like other small island developing States (SIDS), remains motivated and committed to achieving the SDGs. For my country, the realization of the SDGs is not simply about ticking boxes. Fundamentally, it is about making a real and meaningful difference in the lives of our citizens. However, in order for those essential changes to take place, we must each do more at the national level, and all countries must deliver on their commitments in accordance with their respective means. That effort will require more structured and effective partnerships.
Additionally, as we focus our minds on the SDGs, we must also sharpen our focus on the impact that climate change continues to have on the development of SIDS. In the past few years, we have witnessed a dramatic reduction in agricultural production. We are also experiencing more severe and prolonged droughts, often followed by sudden and high volumes of rainfall, which result in massive soil erosion and catastrophic loss and damage.
Likewise, the ongoing phenomenon of beach erosion and destruction of coral reefs — so vital to our tourism product and the character of our islands — risks untold damage to our prized tourism assets. Consequently, the economic impact on SIDS is dire. More urgent and wide-ranging action is needed in the fight against climate change to ensure our very survival. To that end, we look forward to building on the momentum of the Paris Agreement on Climate Change as we move on to the twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Marrakesh later this year.
As many will recall, a little over a year ago the Commonwealth of Dominica was painfully reminded of the devastating impact of climate change. In less than 24 hours, Tropical Storm Erika took the lives of 30 Dominicans and wreaked havoc on our country’s physical and social infrastructure. That single climatic event caused damage estimated at EC$1.3 billion, or $483 million, which accounted for 90 per cent of the island’s gross domestic product.
One year on, we are making great strides and are on track to build back better and to build increasingly climate-resilient and adaptive infrastructure. While we commend the Dominicans— at home and abroad — for their support and dedication, our progress has been made easier through the partnership and support of our bilateral and multilateral partners. We therefore take this opportunity to thank them publicly for their invaluable contribution to our rebuilding efforts.
I can say that Dominica’s experience with Tropical Storm Erika is all too common in the lives of SIDS. We continue to suffer the disproportionate burden and impact of climate change, which also severely undermines our efforts at sustainable development. Also troubling are the slow-onset events and the extreme weather events that are brought on as a result of climate change. These are expected to become more frequent and more destructive. What that means for us, in real terms, is that limited resources, which should be targeted at transformative and sustainable development, of necessity have to be continuously shifted to post- disaster rehabilitation.
That is why Dominica continues its call for collaboration in the establishment of an international natural disaster risk fund, to provide timely financial support to SIDS affected by natural disasters. The current Catastrophe Risk Insurance Facility within the Caribbean Development Bank for Caribbean SIDS, the International Monetary Fund’s support for disaster recovery and the World Bank’s Global Facility for Disaster Reduction and Recovery are good starting points. Regrettably, in the face of the enormous challenge, their funding levels remain vastly insufficient. We would be encouraged if the capitalization of this special natural disaster risk fund were to come from the parties to annex I of the Framework Convention on Climate Change and other major emitters, including voluntary contributors. We believe that such a facility would enable SIDS to access and secure funds in a more predictable and timely manner and to rebuild more robust infrastructure through effective technical assistance and physical development planning. It would also help these climate-vulnerable countries to build increasingly climate-resilient economies and to identify vulnerable areas that need to be adapted and mitigated to better deal with any future catastrophic event.
The Government of Dominica is also taking effective steps at the national level to improve its ability to respond and deliver in post-disaster situations. This year, Prime Minister Roosevelt Skerrit outlined a proposal to establish a national vulnerability risk and resilience fund. The fund aims to ensure that the Government has immediate access to financial resources in the event of a natural disaster. The fund would also be used to finance climate-resilient projects and programmes. The capitalization of the fund will come from Government revenue and returns from the Government’s investments in renewable energy projects that have already been implemented with grants and concessionary financing through the Green Climate Fund. Two projects have already been identified: the geothermal energy project and a national waste-to- energy project.
Today’s interconnectedness of global markets make access to the global financial system a prerequisite to economic development and a sine qua non for sustainable development. The free movement of goods and services depends on the ability of the public and private sectors to move financial resources throughout the world. Therefore, recent actions taken by several international banks in the United States and across Europe to terminate correspondent banking relations with indigenous banks in the Caribbean have made it difficult for the Caribbean to do business with the rest of the world. The consequences are far-reaching. It has affected the transmission of remittances, undermined foreign investments, restricted the repatriation of profits and restricted our national and indigenous banks’ ability to participate effectively in the international financial systems, even though they have not been found guilty of any financial or security breaches.
The Governments of the Caribbean Community (CARICOM) have long recognized and supported the need for common global action against the financing of terrorism, money laundering, organized crime and other illegal activities. Our countries have worked diligently with non-regional Governments and international institutions like the Financial Action Task Force on Money Laundering and the Caribbean Financial Action Task Force and have instituted domestic legislation to fight money laundering, restrict the financing of terrorism and seize the proceeds of crime.
Our leaders acknowledge that the de-risking of correspondent banks is a direct response to the regulatory requirements imposed by those jurisdictions in which they operate. We want to see action to remedy its harmful effects on us. The unintended consequences threaten our very economic survival. The solution lies, we believe, in meaningful dialogue between and among States. Through dialogue, we hope to see the creation of rules-based standards and mechanisms that govern the establishment and maintenance of correspondent banking relationships and regulatory changes under which the respondent banks, instead of correspondent banks, would be sanctioned for violations in connection with anti-money laundering and combating the financing of terrorism, thereby removing the burden of compliance from the latter.
Like most challenges of global magnitude, that calls for strong international partnerships. One such partnership is the SIDS Accelerated Modalities of Action (SAMOA) Pathway, which we believe presents a blueprint for such modalities. It also highlights durable and genuine partnerships as a cornerstone for achieving the SDGs in SIDS. Additionally, we believe that South- South, North-South and Triangular cooperation have served and will continue to serve as an effective platform for technology transfer and capacity-building. We thank our developed country partners, which continue to play a major role in our development and in our efforts to realize the SDGs. Over the years, those countries have stood steadfastly with us in our commitment to improve the lives of our people. Assistance with developing sustainable agriculture, tourism and energy, especially with geothermal energy development, have set the platform for sustainable social and economic development, while at the same time combating climate change.
We strongly believe, however, that an effective strategy to realize the SDGs will require an overhaul of the manner in which official development assistance (ODA) is executed. ODA must be more informed by the realities in the recipient countries, more predictable, and accessible in a timely manner. For instance, the very unrealistic and arbitrary classification of several small island developing States as middle-income countries, based on the flawed notion of gross domestic product per capita, is yet another way in which the efforts of small countries at building economic resilience and sustainable development are systematically undermined. It is a tendency that completely obscures the reality in SIDS and ignores their inherent characteristics of vulnerability. We will continue to draw attention to the unsuitability of those categorizations.
At the same time, SIDS will continue to explore opportunities within the framework of South-South cooperation. We have recently been encouraged by the increasing levels of partnership among and between countries of the South. The role of China has become integral to South-South cooperation, and China has demonstrated its willingness and capacity to assist developing countries in critical areas of development. These have included funding for and the construction of essential physical infrastructure, as well as providing assistance in the form of equipment, the delivery of health-care services and human resources development.
Equally, countries such as the Bolivarian Republic of Venezuela and Cuba continue to make a durable and significant impact on the health care, education and energy landscape of Dominica. Cuba has the capacity to make an even greater contribution to our region and the world, once the economic embargo is lifted. Dominica is encouraged by the recent improvement in relations between the Republic of Cuba and the United States of America. We applaud President Obama’s initiative as progressive and worthy of international support. The critical next step, however, should be the removal of all other impediments to trade and economic activities, so that Cuba can fully benefit from the international trading and financial systems.
Even in the face of its own domestic challenges, the Bolivarian Republic of Venezuela continues to be a reliable partner in development. Our partnership with the Bolivarian Republic, especially over the past decade, has contributed significantly to our own tangible achievements under the Millennium Development Goals through initiatives such as the Bolivarian Alternative for the Peoples of Our America and the PetroCaribe Energy Cooperation Agreement. We look forward to our continued partnership and hope for a peaceful and amicable resolution of its current difficulties. A peaceful and stable hemisphere is in the interest of all of us.
Within the Caribbean subregion, we continue to strengthen and deepen both bilateral and multilateral partnerships to promote development and our effort to achieve the SDGs. The role of regional institutions like CARICOM and the Organization of Eastern Caribbean States has become even more essential in terms of social and economic development. That is why we have built institutions that serve the people of our region in every aspect of development. Our regional approach to our common challenges has also garnered better results than if we were to face them individually. CARICOM now provides a critical interface with our development partners in trade, energy, and social and economic development.
In the area of energy, CARICOM has adopted and is currently implementing the Caribbean Sustainable Energy Roadmap and Strategy. The goal of the Roadmap and Strategy is to transform the energy sectors of the member States by providing secure and sustainable supplies of clean, reliable and affordable energy with stable prices in order to better position the Caribbean Community to achieve the SDGs. As a result, CARICOM has been partnering with other countries and organizations, both formally and informally, to assist its members.
One such partnership exists with the Government of Austria, the United Nations Industrial Development Organization and the SIDS Sustainable Energy and Climate Resilience Initiative to create the Caribbean Centre for Renewable Energy and Energy Efficiency. The Centre will serve as a hub for coordinating Caribbean-wide renewable energy and energy efficiency programmes. We expect it to play a major role in the implementation of the CARICOM energy policies.
Given its paramount importance to the future prosperity and sustainable development of the SIDS, I would like briefly to highlight SDG 14, which refers to protection of our seas, oceans and marine resources. The world’s oceans and seas are sources of nourishment and nutrition to billions, a major tourism asset and an important part of our complex ecosystem. International actions to protect the health of our oceans and seas should be pursued as a matter of urgency. Small and large countries should come together to coordinate efforts and to create a system to regulate activities that affect our oceans and seas.
We commend the efforts and initiatives taken by the Friends of the Oceans group, the Government of Italy and, most recently, United States Secretary of State John Kerry. The recent Our Ocean Conference in Washington, D.C., like its predecessors, highlighted the need to draw greater attention to the ongoing destruction of our oceans resulting from marine pollution and its implications for humankind. We need innovative and global responses. We must also improve public awareness and education on marine pollution and highlight the best practices to protect our oceans.
In that regard, we commend the efforts of representatives and countries advancing the We Are The Oceans concept. Dominica is happy to associate with this initiative, which promotes food security, sustainable consumption and production, ocean conservation and biodiversity as a way to meet, or even exceed, the commitments made by our leaders. We are The Oceans holds great potential for making the issue of our seas and oceans one of the most extensive educational initiatives of the SDGs. We urge Member States to join and to work collectively to save our planet for future generations. Collectively, we have the ability to solve the most difficult challenges of our time
The unprecedented pace of human advancement in the twenty-first century has demonstrated that we have the capacity and ingenuity to combat climate change and to develop means of production and consumption to sustain humankind, while at the same time protecting our planet.
Our efforts to save our planet and to improve the lives of billions of people throughout the world — people who suffer from hunger and starvation and those who continue to be marginalized — will be pointless without peace and security. The destruction wrought by wars within and between countries continues to displace millions of people from their homes, creating an unprecedented refugee crisis.
The threat posed by nuclear weapons, and especially by the determination of the Democratic People’s Republic of Korea to develop weapons with the ability to kill millions, is a major threat not only to the neighbours of the Democratic People’s Republic of Korea but to people everywhere. The United Nations must, without hesitation, take strong and decisive
16-29811 51/52 action to pursue diplomatic solutions to end the war in Syria and to eliminate the nuclear capability of the Democratic People’s Republic of Korea. Similarly, we must, as a matter of urgency, work together to defeat the increasing threat of global terrorism. It is up to us to take the necessary actions.
